1    SHAWN C. LOORZ, State Bar # 250985
     LEVANGIE LAW GROUP
2    2021 N Street
     Sacramento, CA 95811
3    Tel: (916) 443-4849
     Fax: (916) 443-4855
4    Email: shawn.loorz@llg-law.com
5    Attorneys for Defendant
     RANCHO TEHAMA ASSOCIATION, INC.
6

7

8                                  UNITED STATES DISTRICT COURT
9                                EASTERN DISTRICT OF CALIFORNIA
10

11   MARCIA MCHUGH, Heir at Law and                           CASE NO. 2:19-CV-02292-TLN-DMC
     Successor in Interest to JOSEPH MCHUGH,
12   Deceased; and GRACE MCHUGH, Heir at                      STIPULATION AND ORDER TO SET
     Law and Successor in Interest to JOSEPH                  ASIDE DEFAULT AGAINST RANCHO
13   MCHUGH, Deceased,                                        TEHAMA ASSOCIATION, INC.
14                Plaintiffs,
15   v.
16   COUNTY OF TEHAMA; TEHAMA
     COUNTY SHERIFFS’ OFFICE; SHERIFF
17   DAVE HENCRATT, in his individual and
     official capacity as Sheriff for the County of
18   Tehama Sheriff Department; ASSISTANT
     SHERIFF PHIL JOHNSTON; in his individual
19   and official capacity as Assistant Sheriff for the
     County of Tehama Sheriff Department;
20   SUCESSOR IN INTEREST OR ESTATE OF
     KEVIN NEAL, and; THE RANCHO
21   TEHAMA ASSOCIATION INC.,
22               Defendants.
23

24            WHEREAS, Plaintiff Marcia McHugh and Grace McHugh, by and through their counsel

25   of record, filed a Complaint with this court on November 13, 2019, naming Defendant Rancho

26   Tehama Association, Inc. as a Defendant; and

27            WHEREAS, Defendant Rancho Tehama Association (“RTA”) was served with a copy of

28   the Summons and Complaint in this action; and

                                                          1
          STIPULATION AND ORDER TO SET ASIDE DEFAULT AGAINST RANCHO TEHAMA ASSOCIATION
 1           WHEREAS, Defendant RTA inadvertently did not respond to the Complaint filed in this
 2   action in a timely manner, but is represented by counsel and prepared to file an appearance; and
 3           WHEREAS, Plaintiff filed a request for default as to Defendant RTA in this action, but is
 4   willing to stipulate to set aside the default to allow RTA to actively participate in the action;
 5           WHEREAS, Plaintiff will only stipulate to set aside the default if Defendant files an
 6   Answer; and
 7           WHEREAS Defendant RTA will file an Answer to Plaintiffs’ Complaint by April 30,
 8   2020.
 9           The parties to the above-entitled actions, by and through their undersigned counsel,
10   hereby agree, stipulate, and propose as follows:
11           1. The default taken against Defendant RTA will be set aside;
12           2. Defendant RTA will file an Answer to the Complaint by April 30, 2020.
13           IT IS SO STIPULATED.
14   DATED: April 7, 2020                           BARR & MUDFORD, LLP
15
                                                    By: s/ Cathleen Theresa Barr
16                                                      CATHLEEN THERESA BARR
                                                         Attorney for Plaintiff
17

18   DATED: April 7, 2020                           LEVANGIE LAW GROUP
19

20                                                  By: s/ Shawn C. Loorz
                                                        SHAWN C. LOORZ
21                                                      Attorney for Defendant
                                                        RANCHO TEHAMA ASSOCIATION, INC.
22

23
             IT IS SO ORDERED.
24

25   DATED: April 7, 2020
26

27                                                                 Troy L. Nunley
                                                                   United States District Judge
28

                                                        2
       STIPULATION AND ORDER TO SET ASIDE DEFAULT AGAINST RANCHO TEHAMA ASSOCIATION
